Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5, 9 and 13-38 is pending.
Claims 5, 9 and 13-38 is withdrawn.
Claims 1 and 5 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Action Summary
Claims 1-2, 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (U.S. 2004/0204461 and in view of Woll (U.S 20150119380) both are of record is maintained.

Response to Arguments


	Applicants again argue that KSR decided a number of cases that together embody the current standard of obviousness of chemical inventions.  This argument has In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Karp discloses a compound, wherein the compound has the structure: as shown (compound of formula I wherein Z is phenyl substituted by F and R1 is hydrogen; paragraphs [0014], [0016]-[0017], [0040], [0044], [0050]), or a pharmaceutically acceptable salt, hydrate, solvate, clathrate, prodrug, polymorph, or stereoisomer thereof (or pharmaceutically acceptable salts, hydrates, clathrates, prodrugs, polymorphs, or stereoisomers thereof; paragraph [0015]), wherein XI, X2, X3, X4, X5, X6, X7 and X8 are independently H, D, or T (formula I wherein Z is phenyl mono-substituted by F (X5-X8 are H) and R2-R5 (X1-X4) are H; The analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877.  The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (see MPEP 2143).  In the instant claims E, F and G apply, it would have been obvious to one of ordinary skills to try because in the art to administer compound 8 of Karp to treat cycstic fibrosis, hemophilia and muscular dystrophy.  Thus, the many and various argument that there is no motivation to combine the art is moot in view supra.
Applicants argue numerous case laws in which to attempt to support applicant’s assertion that it is not obvious to combine Karp and Woll.  This argument has been fully considered but has not been found persuasive.  As previously stated, Karp teaches compound 8 wherein XI, X2, X3, X4, X5, X6, X7 and X8 are independently H, D, or T.  A prima facie case of obviousness may be made when chemical compounds have very .  And Woll discloses wherein at least one of XI, X2, X3, X4, X5, X6, X7 and X8 is D or T (compound of formula I wherein any hydrogen atom can be replaced by a 2H (D) or 3H (T) atom; paragraphs [0026], [0384], [0418]-[0421]).  Woll teaches that substitution with heavier isotopes such as deuterium may afford certain therapeutic advantages resulting from greater metabolic stability (e..g. increased in vivo half-life or reduced dosage requirement) and hence may be preferred in some circumstances (paragraph 0419). would have been obvious to a person of 

Applicants again argue that Karp fails to provide a reason as to why a person of ordinary skill in the art would have selected compound 08.  This argument has been fully considered but has not been found persuasive.  It is presumed that all compound disclosed within a U.S. Patent and Publication is enabled.  Additionally, Karp explicitly exemplifies compound 08 in table 1 and therefore the compound is disclosed in Karp.  Applicant appears to be of the persuasion that, because Karp et al disclose compounds in addition to the one instantly elected, this somehow constitutes a complete lack of teaching of the claimed compound and/or constitutes a teaching away from the instantly claimed compound. This is not persuasive. A preferred or exemplified embodiment does not constitute a teaching away from other embodiments disclosed within the four corners of the reference, including non- preferred embodiments. Applicant is reminded that the disclosure of a reference must be considered as expansively as is reasonably possible to determine the full scope of the disclosure and, as a result, is most certainly  

Applicants again argue that Karp does not provide any data that would lead a person of ordinary skills in the art to recognize and distinguish compound 08.  This argument has been fully considered but has not been found persuasive.   Applicant appears to be of the persuasion that, because Karp et al disclose compounds in addition to the one instantly elected, this somehow constitutes a complete lack of   Additionally, it is presumed that US Patent and Publications are Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).”   Moreover, the argument that the reference does not provide data to select compound 08 because there is no data or example demonstrating any efficacy or success in the treatment of cycstic fibrosis, hemophilia and muscular dystrophy is unpersuasive because this is simply an allegation unsupported by facts, which are specifically required to establish non-enablement of a reference. See MPEP §2121[R-6](I), which states, "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has provided nothing more than allegations in the absence of facts to support his assertion that Karp is not enabled and, thus, fails to establish a lack of operability of the cited reference. Moreover, for the record, Applicant’s urging of non-enablement of In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985)." Thus, contrary to Applicant’s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of an example, has not been provided in the reference.
	
	Applicants again argue that Karp does not disclose a finite number of identified, predictable solutions, Rather Karp disclose a large number of compounds.  This argument has been fully considered but has not been found persuasive. The mere number of possible compounds does not overcome a conclusion of obviousness. See Merck & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious”).  It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including 
	Applicants argue that nowhere does Woll disclose any exemplified compound having a D or T substituent, much less suggest he specified number or position of D or T substituents as required by the instant claims. This argument has been fully considered but has not been found persuasive. Karp discloses a compound, wherein the compound has the structure: as shown (compound of formula I wherein Z is phenyl substituted by F and R1 is hydrogen; paragraphs [0014], [0016]-[0017], [0040], [0044], [0050]), or a pharmaceutically acceptable salt, hydrate, solvate, clathrate, prodrug, polymorph, or stereoisomer thereof (or pharmaceutically acceptable salts, hydrates, clathrates, prodrugs, polymorphs, or stereoisomers thereof; paragraph [0015]),  wherein XI, X2, X3, X4, X5, X6, X7 and X8 are independently H, D, or T (formula I wherein Z is phenyl mono-substituted by F (X5-X8 are H) and R2-R5 (X1-X4) are H.  And Woll discloses wherein at least one of XI, X2, X3, X4, X5, X6, X7 and X8 is D or T (compound of formula I wherein any hydrogen atom can be replaced by a 2H (D) or 3H (T) atom; paragraphs [0026], [0384], [0418]-[0421]).  Woll teaches that substitution with heavier isotopes such as deuterium may afford certain therapeutic advantages resulting from greater metabolic stability (e..g. increased in vivo half-life or reduced dosage requirement) and hence may be preferred in some circumstances (paragraph 0419). would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the compound, as previously disclosed by Karp, in order to have provided wherein at least one of  X5, X6, X7 and X8 is D or T, as disclosed by Woll, for providing compounds and pharmaceutical compositions used in 



For the ease of the applicants the previous rejection with modifications dated 1/4/2021 is reproduced below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (U.S. 2004/0204461 and in view of Woll (U.S 20150119380) both are of record .

Karp discloses a compound, wherein the compound has the structure: as shown (compound of formula I wherein Z is phenyl substituted by F and R1 is hydrogen; paragraphs [0014], [0016]-[0017], [0040], [0044], [0050]), or a pharmaceutically acceptable salt, hydrate, solvate, clathrate, prodrug, polymorph, or stereoisomer thereof (or pharmaceutically acceptable salts, hydrates, clathrates, prodrugs, polymorphs, or stereoisomers thereof; paragraph [0015]), wherein XI, X2, X3, X4, X5, X6, X7 and X8 are independently H, D, or T (formula I wherein Z is phenyl mono-substituted by F (X5-X8 are H) and R2-R5 (X1-X4) are H; paragraphs [0014], [0016]-[0017], [0040], [0044], [0050]).  Karp teaches the following compound:

    PNG
    media_image1.png
    213
    304
    media_image1.png
    Greyscale
(column 11).  Karp teaches that the compound is useful in the treatment of cycstic fibrosis, hemophilia and muscular dystrophy (claim 14, 15 and 17).


Karp does not disclose wherein at least one of X5, X6, X7 and X8 is D. 
Woll discloses wherein at least one of XI, X2, X3, X4, X5, X6, X7 and X8 is D or T (compound of formula I wherein any hydrogen atom can be replaced by a 2H (D) or 3H (T) atom; paragraphs [0026], [0384], [0418]-[0421]).  Woll teaches that substitution with heavier isotopes such as deuterium may afford certain therapeutic advantages resulting from greater metabolic stability (e..g. increased in vivo half-life or reduced dosage requirement) and hence may be preferred in some circumstances (paragraph 0419). 

 It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the compound, as previously disclosed by Karp, in order to have provided wherein at least one of  X5, X6, X7 and X8 is D, as disclosed by Woll, for providing compounds and pharmaceutical compositions used in the treatment of muscular dystrophies, cystic fibrosis and hemophilia (Karp; paragraph [0008]; PCT ‘380; abstract).  Additionally, it is known in the art that substitution with heavier isotopes such as deuterium may afford certain therapeutic advantages resulting from greater metabolic stability (e..g. increased in vivo half-life or reduced dosage requirement) as disclosed by Woll with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 

Conclusion
Claims 1 and 5 is rejected.
No claims are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627